COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 JUAN SALAS,                                    §
                                                                No. 08-11-00321-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                                 171st District Court
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                   Appellee.                    §
                                                                 (TC# 20100D02928)
                                                 §

                                        JUDGMENT

       The judgment of the Court issued December 27, 2013 is withdrawn and the following is

the judgment of the Court.

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect the lesser-included offense of theft of property valued at

$500 or more but less than $1,500. We therefore affirm the judgment of the trial court as

modified and remand for a new trial on punishment only.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2014.



                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.